El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El fundamento de la demanda en este pleito es en pocas palabras qne los demandantes y el demandado convinieron en la compraventa de unos condominios de dos casas por precio de 23,000 dólares de los cuales $13,000 serían entre-gados al firmarse la escritura y los restantes $10,000 debían quedar garantizados con hipoteca sobre los condominios ven-didos ; qne el 5 de julio de 1919 se. otorgó la escritura de venta en la que representó al comprador su apoderado Eva-risto Freiría quien en nombre de su representado constituyó hipoteca sobre los condominios qne compraba para responder de los 10,000 dólares qne tenían que ser pagados en 5 de julio de 1923 sin que antes ni entonces ni hasta la fecha de la demanda estuviera facultado por su mandante para hipotecar sus bienes por lo que tal hipoteca no ha podido ser inscrita definitivamente en el registro de la propiedad pues la copia notarial del poder librada en 20 de junio de 1918 no contenía tal cláusula ni mandato, aunque en otra copia expedida después aparece interlineada la facultad para hipotecar, pero según información de los demandantes el poder original no contenía tal cláusula ni mandato alguno para hipotecar. Por estos hechos y alegando que el deman-dado no ha cumplido la condición de constituir una hipoteca válida para garantir el precio aplazado y que el comprador se ha negado al requerimiento de los demandantes para que el contrato de compraventa quede sin valor ni efecto alguno, *968estando los demandantes dispuestos a devolver la cantidad que recibieron del precio, solicitan de la corte declare res-cindido y sin valor ni efecto dicto contrato.
■ Exeepcionacla la demanda ppr el fundamento de no aducir .techos determinantes de causa de acción y sostenida por la corte inferior se registró sentencia declarando sin lugar la demanda, de la cual apelaron los demandantes.
Dispone el artículo 1091 del Código Civil que la facultad de resolver las obligaciones se entiende implícita en las recí-procas, para el caso de que uno de los obligados no cum-pliere lo que le incumbe, y que ¿1 perjudicado podrá escoger entre exigir el cumplimiento o la resolución de la obligación, con el resarcimiento de los daños y abono de intereses en ambos casos. * # *
En este precepto legal es que los demandantes se ampa-ran optando por pedir la resolución del contrato alegando la falta del demandado al convenio de constituir hipoteca por la parte del precio que quedó aplazado de la venta cuya resolución se interesa. De acuerdo’ con dicto artículo puede la parte perjudicada optar por cualquiera de las dos solu-ciones que la ley le reconoce sin que para ejercitar la acción tenga que alegar que carece de todo otro recurso legal para obtener la reparación del perjuicio, requisito que el artículo 1261 exige para los casos de rescisión mencionados en el artículo 1258 del mismo código. Cruz v. Martínez, resuelto por nosotros en 31 de enero de 1921, (página 66).
Sin embargo la demanda no aduce techos determinantes de causa de acción porque según ella el demandado hipotecó a favor de los demandantes los condominios que les compró y si bien se expone que según información y creencia el po-der original de Teodoro Freiría a Evaristo Freiría no con-tenía la facultad de hipotecar conferida a su apoderado, tam-bién alega que en la segunda copia notarial librada de dicho poder aparece esa facultad concedida, resultando así que la demanda alega que la hipoteca fué válidamente constituida *969y que por tanto puede ser inscrita en el registro de la pro-piedad.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres.. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolución de este caso.